ICJ_054_ICAOCouncil_IND_PAK_1972-08-18_JUD_01_ME_06_EN.txt. 116

SEPARATE OPINION OF JUDGE DE CASTRO!
[Translation]

Exercising the right conferred upon me by Article 57 of the Statute,
I venture to set out in detail a few of the reasons which determined my
vote.

Dissenting and separate opinions are criticized, especially in countries
which follow the Latin system, because they weaken the authority of
judgments: it is not the Court, it is said, but only a tiny majority which
takes the decision: furthermore, in separate opinions, some of the argu-
ments on which the judgment rests are called into question by members
of the majority.

On the other hand, such opinions are evidence of the life and of the
evolution of legal doctrine. Some dissenting opinions are the law of the
future; others are the expression of the resistance of old ideas. Personally,
TI think separate opinions have their uses: they give judges an opportunity
to explain the reasons for their votes. The drafting of a judgment is a
very delicate task. for it must, with great prudence, reflect the “‘consen-
sus’ of the majority and it must do so clearly, simply and unambiguously.
In these circumstances, if the arguments which a judge regards as con-
clusive do not find expression in the judgment, a separate opinion makes
it possible for them to be stated. Separate opinions provide a means for
making known the reasons for the votes of members of the majority and
this may be useful for the purposes of critical studies by commentators.

In the case submitted to the Court, there are, to my mind, important
questions to which it was not possible to give due consideration in the
Judgment. With the limited objects I have mentioned, F should like to
give in some detail my opinion on a few of the points raised in this case.

I. PAKISTAN’S OBJECTIONS TO THE COURT'S JURISDICTION

1. Pakistan's attitude with regard to the Court’s jurisdiction has under-
gone a progressive change.

At the meeting of the ICAO Council on 18 October 1971, the Chief
Counsel of Pakistan, Mr. Pirzada, maintained that “the Appeal by India
in respect of our Complaint filed under Section 1 of Article II of the
Transit Agreement is incompetent”? and that his Government reserved
the right “to raise these issues and objections as to competency thereof

' Passages in the oral proceedings indicated by the symbol C.R. 72/... may be
located through the Table of Concordance printed at the end of J.C.J. Pleadings,
Appeal relating to the Jurisdiction of the ICAO Council.

74
ICAO COUNCIL (SEP. OP. DE CASTRO) 117

before the International Court of Justice at the appropriate time”
(Rejoinder of Pakistan, para. 40). Such an objection has not been raised.

In the Counter-Memorial, Pakistan claims that Article 36 of the Statute
is irrelevant, in view of the reservation in the Government of India’s
declaration accepting the Court’s jurisdiction, concerning disputes with
States members of the Commonwealth of Nations. Pakistan also claims
that the appeal brought by India against the Council’s decision is inad-
missible because it is Section | and not Section 2 of Article II of the Agree-
ment which should be applied (Counter-Memorial of Pakistan, paras.
24 and 25).

In the Rejoinder of Pakistan, some of India’s assertions are disputed,
but on the jurisdiction of the Court it is confined to a simple affirmation
that “the decision of the Council on any matter relating to a Complaint
is not subject to appeal” (Rejoinder, para. 40).

It was at the public sitting of 27 June 1972 that Pakistan’s Chief Coun-
sel before the Court, Mr. Bakhtiar, denied that the Court had jurisdic-
tion to determine India’s appeal against the decision of the Council on
its own jurisdiction. Up to that point, Pakistan had disputed the pos-
sibility of appeal against the Council’s decision with regard to the
Transit Agreement (Art. IT, Sec. 1), but had not advanced any argument
against the possibility of appeal against the Council’s decision concerning
the dispute indicated in Pakistan’s Application, to the extent that that
dispute related to the Convention (Art. 84).

Despite this procedural irregularity, the Court must deal explicitly with
its own jurisdiction since this has been called in question.

2. Appeal does not lie against a complaint based on Section 1 of Ar-
ticle IT of the Agreement, because it does not lead to a decision of the
Council, but to consultations and recommendations to the parties and—
if the contracting State concerned unreasonably fails to take suitable
corrective action—to possible recommendations to the Assembly. But
appeal does lie against the Council’s decision on its own jurisdiction to
deal with a disagreement concerning the Transit Agreement, because
Pakistan based its claims, in reply to India’s objection, on Article 84 of
the Convention and Article IT, Section 2, of the Agreement.

India’s preliminary objection, by its very nature, prevented the Com-
plaint being dealt with on the basis of Section 1 of Article IT of the Agree-
ment. What was argued was not the action taken by India, but the Coun-
cil’s jurisdiction to examine such action. It thus follows that in the Coun-
cil the discussion was centred on the interpretation of treaties in general,
and that of the Convention and the Agreement in particular (see the
remarks of Mr. Pirzada, Annex E to the Memorial of India, (b), Dis-
cussion, paras. 25 ff., (c), Discussion, paras. 28 ff.). In Pakistan’s reply
to India’s preliminary objections, the following passages may be found:

75
{CAO COUNCIL (SEP. OP. DE CASTRO) 118

“There exists a disagreement between India and Pakistan relating
to the interpretation or application of the Convention and the Tran-
sit Agreement” (Annex D to the Memorial of India, para. 11 (a)).

“Pakistan’s Application is within the scope of Article 84 of the
Convention, Article II (2) of the Transit Agreement and Article 1
(1) of the Rules” (ibid., paras. 25 and 26; see also para. 18).

“The Council has jurisdiction to entertain and decide any dis-
pute regarding the interpretation and/or application of the Con-
vention and the Transit Agreement and to make appropriate findings
and recommendation under the Transit Agreement” (ibid., para. 39

(d)).

The question which was argued in the Council, and decided by it, is
the question of its jurisdiction to interpret the Agreement, taking into
account the objection raised by India '. Once India had raised an objec-
tion, Pakistan’s Complaint could not be dealt with under the special
procedure laid down for complaints (Arts. 23 et seg, of the Rules for
the Settlement of Differences). India’s objection changes the nature of
the question laid before the Council. It no longer concerns action taken
by India under the Agreement (Art. II, Sec. 1): from that moment there
is a disagreement as to the possibility of applying the Agreement, as to
its termination or its suspension, and that disagreement implied a further
disagreement as to its interpretation (Art. IT, Sec. 2).

Article 1}, Section 2, of the Agreement refers back to Chapter X VIII of
the Convention, Article 84 of which reserves a right of appeal from the
Council's decision ?.

It may also be noted that it appears that Pakistan’s Complaint and
Application, and the Memorials attached thereto, are almost identical,
although they were filed separately in compliance with the Rules (Annex
B to the Indian Memorial, Complaint, note).

3. India had founded the Court’s jurisdiction on Article 37 of its
Statute, Article 84 of the Convention and Article IT, Section 2, of the
Agreement. At the public sitting of 27 June 1972, Pakistan contended

' The question put to the vote in the Council was as follows:

“The Council has no jurisdiction to consider the disagreement in Pakistan's
Application in so far as concerns the International Air Services Transit Agree-
ment.” (Annex E to Memorial of India, fe), Subjects discussed and action
taken, para. 2.)

The question put to the Council is not whether Pakistan’s Complaint is or is not
justified but, as the President of the Council explained, whether ‘‘the Council! has
no jurisdiction to consider the Application under the Transit Agreement” (ibid.,
para. 91). This question is raised because India maintains that the Agreement has
come to an end or is suspended and that, consequently, the Council has no juris-
diction under the Agreement.

2 See in this sense the Note presented by the Secretary General of ICAO on Ar-
ticle 86 (Annex C to the Indian Reply, para. 5).

76
ICAO COUNCIL (SEP. OP. DE CASTRO) 119

that Article 37 is a transitory provision of the Statute, which speaks of
‘‘as between the parties to the present Statute’; but the Statute was pro-
mulgated before Pakistan came into existence (C.R. 72/6, p. 39). In
support of this argument counsel for Pakistan quoted various Judgments
of the Court (.C./. Reports 1959, pp. 139, 140, 142; LC./. Reports 1961,
pp. 27-32, LC.J. Reports 1962, p. 602).

But the expression ‘tas between the parties to the present Statute”’ also
occurs in Article 36, paragraph 5. This provision relates to declarations
made under Article 36 of the Statute of the Permanent Court, deemed to
be acceptances of the compulsory jurisdiction of the present Court. Ar-
ticle 37 however concerns treaties or conventions in force providing for
reference of a matter to the Permanent Court (the case of Article 84 of
the Convention and Article II, Section 2, of the Agreement).

The Judgments of the Court which Pakistan has quoted relate to the
application of Article 36, paragraph 5, of the Statute, and not Article 37.
The Court’s doctrine on Article 37 is contrary to the argument of Pakis-
tan. The Court, as it has itself stated, cannot “accept the dissolution of
the Permanent Court as a cause of lapse or abrogation of any of the juris-
dictional clauses concerned, [and] it must hold that the date at which the
Respondent became a party to the Statute is irrelevant” U.C.J. Reports
1964, p. 34). “It was not the primary purpose to specify one tribunal
rather than another, but to create an obligation of compulsory adjudi-
cation. (Such an obligation naturally entailed that a forum would be
indicated.) ({bid., p. 38.) On the dissolution of the Permanent Court,
“another tribunal the [International Court of Justice]... is supplied by the
automatic operation of some ... instrument [the Statute of the Court] by
which both parties are bound”. (Jbid., p. 39.)

Nothing in the argument of Pakistan could justify the Court’s reversing
its previous rulings on this point.

4. The kernel of the whole new argument of Pakistan is its interpreta-
tion of Article 84 of the Convention. On this interpretation, the Article
should be applied to final decisions or decisions on the merits-—the deci-
sions contemplated by Article 15 of the Rules for the Settlement of Dif-
ferences—, but it does not apply to decisions on preliminary objections,
against which therefore appeal does not lie.

(a) This interpretation is based first of all on the letter of Article 84.
Attention is drawn to the fact that the Article mentions “the decison”
of the Council and not “any decision” of the Council; and that “‘the
word ‘settlement’ ought to mean that when the matter could not be settled
by negotiation then it ought to be decided by the Council” (C.R. 72/6, p.
25). If appeal were allowed—so the argument continues—from any Order
of the Council “that will defeat the very purpose of the Convention”
(ibid., p. 26). However, a reading of Article 84 without any preconceived
view leads us to give it a different meaning. It refers to ‘‘any disagreement”
which cannot be settled by negotiation. It does not of course refer to every
kind of disagreement which could be resolved by an Order. It refers to
disagreements which could be settled by negotiation and which relate to

77
ICAO COUNCIL (SEP. OP, DE CASTRO) 120

the interpretation or application of the Convention. The number of
possible disagreements is limited, and decisions on these do not include
any kind of Order whatsoever. They must be important decisions, and
decisions of a certain genera! interest. Decisions on questions of jurisdic-
tion cannot therefore be excluded from this category without specific
reason. Against the over-restrictive interpretation of Article 84 advanced
by Pakistan, it may be observed that Article 86, under the heading “Ap-
peals”, tells us that, apart from decisions on the operation of international
airlines, ‘on any other matter, decisions of the Council shall, if appealed
from, be suspended”. How can it be conceived that questions relating to
the jurisdiction of the Council were to be excluded from these “‘other
matters 1? A decision by the Council on its jurisdiction is not just any
sort of Order (comparable, for example, to an Order on the admission
of evidence). It is a final decision and one of general importance if it deals
with a question of interpretation of the Convention. In the Pakistan v.
India case, if the Council upholds India’s preliminary objection, the
procedure is terminated, with the result that Pakistan is finally non-
suited with regard to its Application and Complaint À.

The disagreement as to the jurisdiction of the Council can be settled
by decision of the Council or by negotiation. The Secretary General of
ICAO, when informing the parties of the Council’s decision of 29 July
1971, said that he desired “once more to draw your attention [ie., the
Parties’ attention] to the Council's resolution of 8 April 1971 in which the
Parties were invited to negotiate” (Annex II to the Counter-Memorial of
Pakistan * +),

(b) Pakistan’s argument ts also based on certain articles of the Coun-
cil’s Rules for the Settlement of Differences. The reasoning may be
summarized as follows: Article 5, on preliminary objections, makes
no mention of appeal. Thus a decision on a preliminary objection is not
a decision against which an appeal lies under Article 18. The decisions

! See also the Note by the Secretary General of ICAO alrcady quoted above
(Annex C to the Reply, footnote).

2 I see no reason why preliminary objections relating to jurisdiction should be
treated differently according to the decisions taken upon them or why the appeal
should be upheld only when jurisdiction is denied. Such a distinction has no foun-
dation in law. Moreover, a party may have an interest, worthy of protection, in
appealing from the decision dismissing the objection. It may be added that decisions
on objections to jurisdiction are also of general interest since, as judicial decisions,
they may become a source of law.

3 Although the jurisdiction of a court is not subject to the will of the parties to
a case, there are possibilities for negotiations concerning jurisdiction. A State may
waive a preliminary objection to Jurisdiction, either explicitly or tacitly (forum
prorogatunt), and this may happen as a result of negotiations.

4 The phrase in Article 84 “Any contracting State may... appeal’ must be in-
terpreted as giving to “‘any contracting State involved in this dispute” the right to
appeal. An appeal is open to the parties to a dispute. Intervention, which is governed
by Article 19 of the Rules, is another matter.

78
ICAO COUNCIL (SEP. OP. DE CASTRO) 121

against which appeal may be brought are the decisions refered to in Article
15, and not those mentioned in Article 5.

Now, in the first place, the nature of the norms contained in these
Rules must be taken into account. They are intended to extend and sup-
plement the norms of the Convention. They cannot be interpreted in a
contrary sense to the norms from which they derive their binding force.

Article 84 of the Convention must be taken as the starting point in
order to solve the problem of appeals, and it is starting from that Article
that the provisions of the Rules must be studied. These Rules serve as an
auxiliary means of interpretation, or as data which may corroborate a
given interpretation.

It is true that Article 5 does not mention any possibility of appeal against
decisions on preliminary objections. But if this had been done, the drafting
would have been excessively, and unnecessarily, complicated. It would
have been necessary to distinguish between the various categories of
preliminary objections. The question was in fact settled by Article 84 of
the Convention, which only allows appeal against decisions of one kind,
namely, those which relate to the interpretation of application of the
Convention.

According to Pakistan, Article 18, paragraph 2, of the Rulcs ‘indicates
the narrow scope of appeals, and that also shows that appeal does not
lie against every order’ (C.R. 72/6, p. 26). This is perfectly true, but it is
not an argument which supports the Pakistan contention. Appeal does
not lie against any kind of order. Limits to the right of appeal are laid
down, because, under Article 84, appeal only lies in cases brought by
virtue of clauses (a) and (5) of paragraph 1 of Article 1, that is to say
in a disagreement between two or more contracting States relating to the
interpretation or application of the Convention (Art. 1, para. 1 (uw), of the
Rules; Art. 84 of the Convention), or disagreement between two or more
contracting States relating to the interpretation or application of the
Transit Agreement (Art. |, para. | (6), of the Rules; Art. IT, Section 2,
of the Agreement).

The limits laid down by Article 18 are the same as those fixed by
Article 84 of the Convention and Article II, Section 2, of the Agreement.
It is thus still those two Articles which are decisive on the question of
appeal !.

! The division of the Rules for the Settlement of Differences into chapters and
parts may have raised doubts, but without any real foundation.

Article 5, in Chapter III, prescribes the procedure relating to preliminary objec-
tions. Chapter IV governs the ordinary procedure applicable to disagreements.
But the two chapters do not constitute water-tight compartments, any more than
do Parts I and II (see, for example, Arts. 5 and 18).

Articles 3, 4 and 6 are to apply to ordinary procedure and are found in Chapter
II], Chapter IV contains rules relating to preliminary objections (e.g., Arts. 16,
17 and 18); notifications are dealt with in the same Article 18. There are also pro-
visions which are not applicable to preliminary objections (e.g., Arts. 7 to 15).

79
ICAO COUNCIL (SEP. OP. DE CASTRO) 122

5. Pakistan advances another reason to explain why appeal from a
decision of the Council upholding its own jurisdiction was not provided
for in the Convention: ‘‘The reason is the universally established rule
of international law that every international tribunal has the jurisdiction
to determine its own jurisdiction” (C.R. 72/6, p. 28).

But the question of the compétence de la compétence arises when there
are no rules laying down an appeal procedure. When there are rules as
to appeal, the court (or arbitrator) cannot itself decide whether or not it
is possible to appeal against its own decision. Interpretation of the extent
of the rule as to appeal falls within the jurisdiction of the higher court.
The lower court cannot deprive the appeal court of its jurisdiction,
by arrogating to itself the power to give its own interpretation of the rule
as to appeal; its jurisdiction is limited by the possibility of appeal. It is
the higher court which has the jurisdiction to decide on its own jurisdic-
tion, to say on appeal whether, in a given case, it is possible to appeal
against the decision of the lower court.

The Council could not, and did not, give a decision denying India’s
right of appeal to this Court. It is this Court which has jurisdiction to
interpret Article 84 of the Convention, and consequently to say whether or
not India can validly appeal from the Council's decision.

The Council has, with full awareness, recognized the appeal, and, in
application of Article 86 of the Convention, treated its own decision as
suspended. Through its president, it mentioned the possibility that the
case might be brought before this Court (Memorial of India, Annex E,
fe), Discussion, para. 19; Reply of India, Annex E, 73rd Session).
At the meeting of the Council, the representative of India announced his
Government's intention to appeal to the Court (Memorial of India,
Annex E, fe). Discussion, paras. 152, 159, 177).

At the request of certain members of the Council, the Secretary General
of ICAO prepared a note on Article 86 of the Convention, and in parti-
cular on the passage ‘‘on any other matter, decisions of the Council
shall, if appealed from, be suspended until the appeal is decided”. He
explained that the decision suspended by the appeal might, for example,
“be one affirming or negating the jurisdiction of the Council in a particu-
lar matter’ (Reply, Annex C, footnote).

The attitude of the members of the Council is alsownot without signi-
ficance. No member objected when it was stated that there would be an
appeal by India. The representative of Pakistan only challenged the
Government of India’s right of appeal with reference to the Complaint
filed under Section 1 of Article Il of the Transit Agreement (Pakistan
Rejoinder, para. 40).

6. Pakistan also accuses India of self-contradiction. The Court has
jurisdiction to deal with the appeal if the Convention is in force (Art. 37
of the Statute) but India claims that the Convention has been terminated
or suspended. How can it be said, at the same time, that the Convention is
in force and that it is not?

The question is of no practical importance if the Court rules against

80
ICAO COUNCIL (SEP. OP. DE CASTRO) 123

the Indian argument, and decides that the Convention is in force between
India and Pakistan.

In any event, L consider that the dilemma on which Pakistan seeks to
impale India is unreal. When a preliminary objection as to jurisidiction is
raised before a court, it is because the litigant does not accept the juris-
diction of the court; he denies that the court has jurisdiction, but he raises
an objection to avoid having judgment go against him by default. An
appeal! does not change the litigant’s position in law. The same preliminary
objection raised by India before the Council is now before the Court.

The Court’s jurisdiction does not result from the Convention being in
force between India and Pakistan, but from the right of appeal to the
Court laid down by Article 84 of the Convention; thus what is necessary
is that the Convention and the Article should be in force with regard to the
Court.

It is the Convention which gives the right of appeal and, for the Court,
the Convention is in force. India, or Pakistan, or any other party to the
Convention, may appeal to the Court against a decision by the Council
concerning its jurisdiction.

The Court has jurisdiction to take a decision regarding its own juris-
diction, if an objection denying that a treaty is in force is raised. The
Council also can consider the question of its jurisdiction when India
contends that the Convention and the Agreement are not in force as
between India itself and Pakistan. The Court is here a court of appeal.
Appeals have a twofold effect, suspensory and devolutive—devolutive
effect because i. is the case as a whole which is transferred to the higher
court, with all the questions it entailed before the court of fir.t instance. In
order to reject or uphold the objection raised by India the Court must decide
whether the Convention is in force, just as the Council was able to do.

7. The question of the appeal to this Court is of undeniable impor-
tance, both for the Court and for international organizations. The Court
cannot evade its responsibility. For such organizations, it is necessary
that there should be a supervisory body, to exercise supervision over
complicated legal decisions, and over the interpretation and application
of their constitutional and internal rules.

An appeal from a decision concerning jurisdiction is quite normal
in municipal] law. It is not contrary to the nature of international organi-
zations. It is indeed a fact that the administrative and technical nature
of the ICAO Council makes it a practical necessity that there should be
the widest possibility of appeal to a judicial body such as the Court,
with regard to the interpretation of the Convention and of the Agreement.

it must not be forgotten that it is one of the desiderata of the inter-
national community that the possibility of appeal should be extended to
cover all the decisions of international organizations. The Institute of
International Law has studied the possibility of establishing a right of
appeal in respect of all decisions of these organizations (“Recours
judiciaire à instituer contre les décisions d’organes internationaux”,
Annuaire de TP institut de droit international 1957, pp. 274 fT.).

81
ICAO COUNCIL (SEP. OP. DE CASTRO) 124

lt must be borne in mind also that when sovereign States have estab-
lished an appeal as a safeguard in respect of the decisions of international
organizations, it is a right which it is in their interests to preserve un-
diminished.

Il. THE JURISDICTION OF THE [CAO COUNCIL UNDER THE CONVENTION

India’s appeal to the Court is based on questions relating to jurisdic-
tion which have already been raised before the Council. These are of
great importance and of general interest.

In brief, the main questions raised by India relate to the following
points:

(1) The words “interpretation” and “application” in Article 84 of the
Convention, and Article IL, Section 2, of the Transit Agreement,
cannot be interpreted as applying to questions relating to the sus-
pension or termination of the Convention or the Agreement.

(2) No question of interpretation or application can arise with regard to
a treaty which has ceased to exist or which has been suspended.

(3) A State may terminate any treaty whatever in case of breach by the
other party. —

(4) A State may terminate a treaty simply by declaring the existence of
such a breach.

I will take these Indian arguments one by one.

1. It is observed in the Memorial of the Indian Government that
disagreements between States pertaining to the Convention or the Transit
Agreement may arise in one of four ways: (1) disagreements as to inter-
pretation, (2) disagreements as to application, (3) disagreements arising
from action taken under the Convention or the Agreement, and (4)
disagreements pertaining to termination or suspension of the Conven-
tion or the Transit Agreement by one State as against another (Me-
morial of India, para. 72). India then contends that only the first two types
of disagreement can be considered by the Council under the terms of the
Convention, and only the first three types of disagreement can be con-
sidered by the Council as far as the Agreement is concerned. According
to India, the Council is not competent to consider the fourth type of
disagreement, which is concerned with termination or suspension of the
Convention or the Transit Agreement (ibid., para. 73).

As the chief counsel of India said in his address to the Council, this
distinction “is the crux of the case” (Memorial of India, Annex E, (a),
Discussion, para. 7). His argument is that since the text of the treaties
does not use the expressions “suspension” and “termination”, which
have very clear meanings, it must follow that the Council has no juris-
diction in this connection.

India’s argument is based on an incorrect premise, namely, that the
four causes of disagreement are of the same kind, whereas in fact they
are of different kinds,

82
ICAO COUNCIL (SEP. OP, DE CASTRO) 125

Interpretation is a general function and one to be carried out as a
preliminary step. It signifies the search for and ascertainment of the true
meaning of the Convention and the Agreement, with reference to any
action, any situation or any fact. For example, it involves ascertaining
whether the application effected is or is not a correct one, classifying
the actions of States, determining whether they have carried out their
duties or committed any breach of their obligations, and whether the
established reservations in favour of State sovereignty have been re-
spected.

The basic postulate underlying the Indian objections is that the Con-
vention and the Agreement have been terminated or suspended with
regard to Pakistan; Pakistan’s conduct, according to India, implies a
breach of the obligations undertaken by Pakistan, and it is this which is
the cause of the termination or suspension. But to reach such a conclusion
one has to interpret the Convention and the Agreement. To ascertain
whether Pakistan has committed a breach of its obligations towards
India, one needs to know what those obligations are; to ascertain whether
a breach of this category or that gives rise to termination or suspension,
it is necessary to know what are the appropriate sanctions for such a
violation, and what the relevant procedure is for those sanctions to be
imposed. The answer to these questions depends on the meaning (inter-
pretation) of the rules to be applied (the Convention and the Agreement).

In the preliminary objections made by India before the Council (28
March 1971), it is explained that the “policy of political confrontation
bordering on hostility” on the part of Pakistan, and “the hijacking of
an Indian aircraft” were the cause of the termination or suspension of
the Convention and the Agreement, the conduct of Pakistan amounting
“to the very negation of all the aims and objectives, the scheme and
provisions, of the Convention ... and of the... Agreement” (Memorial
of India, Annex C, paras. 5 and 6) !.

It is apparent that India is offering its own interpretation of the
Convention and the Agreement, that it is putting Pakistan’s conduct in
a particular category, by regarding it as contrary to the aims and objec-
tives, the scheme and provisions, of each of these instruments. As soon
as this interpretation differs from that advanced by Pakistan, there is a
disagreement as to the interpretation of the Convention and the Agree-
ment (Art. 84 of the Convention, Art. LL, Sec. 2, ofthe Transit Agreement).

The form of words by which jurisdiction is conferred on a body to
settle disputes the subject of which is the interpretation, or the inter-

1 It is also stated that ‘Pakistan by its conduct has repudiated the Convention
vis-a-vis India, since its conduct has militated against the very objectives under-
lying, and the express provisions of, the Convention... Pakistan’s conduct also
amounts to a repudiation of the Transit Agreement vis-a-vis India. In the circum-
stances, India has accepted the position that the Convention and the Transit Agree-
ment stand repudiated, or in any event suspended, by Pakistan vis-à-vis India”
(Memorial of India, Annex C, para. 22).

83
ICAO COUNCIL (SEP. OP. DE CASTRO) 126

pretation and the application, of a treaty, confers on that body juris-
diction to interpret “allor any provisions [of the Treaty], whether they
relate to substantive obligations” or not (/.C./J. Reports 1962, p. 343),
which logically includes the legal consequences of the violation of such
obligations (pacta sunt servanda). This is a conclusion which is of general
application, whether the organ having jurisdiction is ICAO or an organ
of another organization !.

The Indian argument is based on a narrow conception of the word
“interpretation”. “Where such a method of interpretation results in a
meaning incompatible with the spirit, purpose and context of the clause
or instrument in which the words are contained, no reliance can be
validly placed on it” (.C.J. Reports 1962, p. 336).

India has advanced a supplemental argument based on the absurdity
of entrusting the settlement of legal questions to the Council. The
Council is composed of persons without legal training; it is composed
not of men but of States; it is an administrative or technical body. It
is therefore not equipped to carry out judicial functions, still less to
decide questions touching the rights of sovereign States. How then can
Article 84 of the Convention and Article II, Section 2, of the Agreement
be understood as conferring power on the Council to pass judgment as
to the termination or suspension of a treaty?

The impression that has thus been given to us of the Council’s functions
is not supported by the Chicago Convention. The power which the Arti-
cles mentioned confer upon the Council apparently extends to all the
rules contained in the Convention; but the interpretation of the rules
contained in a convention is a Jegal function, not an administrative func-
tion. The Council have to decide disputes between States as to the inter-
pretation and application of the Convention and the Agreement. The
Council is also to insure that the rights of contracting States are fully
respected (Art. 44 (f)) and report to contracting States any infraction
of the Convention (Art. 54 (7), and these functions are also legal functions.

The interpretation of the rules of the Convention may relate to ques-
tions touching the sovereignty of the contracting States over the airspace
above their territory—I am thinking here of the problem of prohibited
areas (Art. 9 of the Convention), which has given rise to disputes between
States which have been brought before the Council (two such cases are
known to me), and which bristle with legal problems ?.

The Council is made up for the most part of aviation experts. But when
it is in their interest to do so, States take care to send qualified lawyers to
the Council, and to give instructions which have been carefully worked
out beforehand in their foreign ministries.

1 Cf. Article 36, para. 2 (a), of the Court’s Statute. In the Mandate for German
South West Africa, disputes relating to “‘the interpretation or the application of
the provisions of the Mandate” were to be submitted to the Permanent Court of
International Justice (Art. 7).

2 The interpretation of Article 89 may also give rise to disputes touching the
sovereignty of States.

84
ICAO COUNCIL (SEP. OP. DE CASTRO) 127

The very possibility of an appeal to this Court demonstrates the im-
portance attached to the legal functions of the Council when it has to
decide questions which involve interpretation or application of the Con-
vention or Agreement.

It does not therefore seem that there is any “inherent limitation”
(C.R. 72/3, p. 23) in the jurisdictional clauses, resulting from the nature
and composition of the Council.

Arguments as to restrictive interpretation of declarations of acceptance
of compulsury jurisdiction do not apply (and India seems to concede
this: C. R. 72/3, p. 25) to jurisdictional clauses, which must be interpreted
according to their aims and objectives. But the provisions of Article 84
of the Convention and Article II, Section 2, of the Agreement are clauses
of special jurisdiction. The attitude of States at the Vienna Conference
cannot be relied on to limit the jurisdictional clauses in the Convention
and the Agreement. At Vienna, apart from the particular circumstances of
the time, which are well known, the hesitation of States is to be explained
by their fear of writing a blank cheque for treaties of all kinds. In the
Convention, on the other hand, the objective of the jurisdictional clause is
concrete and clearly defined.

The observation that States would not welcome a judgment upholding
the Council’s jurisdiction seems to be entirely contradicted by the actual
attitude of the States, or representatives of the States, at the time of the
vote taken in the Council. The interpretation given by the Council to the
jurisdictional clause is not contrary to sound principles, but is a step in the
right direction, which is to strengthen international organizations.

To ascertain the true meaning of a clause, one must not play with
words. When jurisdiction is conferred on a body to intepret a treaty,
jurisdiction is given above all to say whether or not the treaty is in force,
that is to say whether or not it has been terminated or suspended. The
question which has arisen is not whether a State has the right to suspend or
terminate a treaty under general rules of international law, but whether it
may do so under the rules of the treaty. The question is this: does breach
by one party of its contractual obligations entitle the other to declare its
own obligations at an end? It must not be overlooked that it is categorizing
the conduct of the parties as lawful or otherwise which enables one to say
whether there has been a breach of the Convention by one party or by
both, and if there has been a breach, what are the proper sanctions.
To do this one has to interpret the Convention and the Agreement.

For example, one would certainly need to interpret Article 89 of
the Convention in order to ascertain whether a certain State had acted
lawfully, in accordance with the Convention, if in a situation of hostility,
of acute confrontation, of cold war, it took the view that it had freedom of
action to do away with the privileges granted by the Convention, and
perhaps even to declare the effects of the Convention suspended vis-a-vis
another State.

But it does not appear to be correct to interpret the jurisdictional
clause as conferring the possibility of saying: I may, as and when I

85
ICAO COUNCIL (SEP. OP. DE CASTRO) 128

wish, avoid the sanctions which follow a breach committed by me of my
contractual obligations, by saying that I regard the treaty as at an end
vis-a-vis the injured party, or that I have not ceased to fulfil those obliga-
tions, because I have declared a suspension of the treaty.

2. The second contention of India has an impressive appearance of
logic. The argument is that a power or faculty conferred by a treaty
comes to an end ipso facto at the moment when the treaty ceases to
exist. Thus the Council’s jurisdiction to pass judgment on the disagree-
ment between India and Pakistan came to an end with the termination
of the Convention and the Agreement vis-à-vis Pakistan (breach by
Pakistan of its obligations).

This reasoning is not acceptable. It confuses different causes and cate-
gories of termination of treaties.

The termination of a treaty may depend on a cause which is external to
what is contained in the treaty (ab extra), or on a cause which originates
from the very operation of the treaty. When one party accuses another of
a breach of the obligations resulting from the treaty, it is an existing treaty
which is involved. In order to ascertain whether there have been breaches,
the treaty must be interpreted; it is a question of interpretation of a
treaty which is still in existence.

Breach of an obligation resulting from the treaty does not involve
ipso jure the termination of the treaty. It entitles the injured party to
invoke the breach as a ground for terminating the treaty, or suspending
its operation (see Art. 60 of the Vienna Convention) ?. This right is with-
out prejudice to the provisions of the treaty applicable in the event of a
breach (Art. 60, para. 4, of the Vienna Convention), and thus to the pro-
visions concerning disagreements over breaches of obligations (jurisdic-
tion to settle disputes).

The Vienna Convention also makes the consequences of breaches of
its obligations by one party to the treaty subject to the general rules
concerning the settlement of disputes as to the existence and effects of
the breach (Arts. 65 and 66).

The material breaches of which India accuses Pakistan do not by them-
selves put an end to the treaty, and do not put an end to the jurisdiction
of the Council. On the contrary, it falls within the jurisdiction of the Coun-
cil to decide whether or not Pakistan has committed breaches, and if so,
whether they are material. It will be for the Council to decide these ques-
tions which pertain to the merits, and it is then that India, may, if it wishes,
rely on the breach of a material obligation in order to terminate the treaty
or suspend its operation.

1 It should not be overlooked that the rule opens the possibility of raising the
exceptio inadimpleti non est adimplendum. The breach of an obligation is not the
cause of the invalidity or termination of the treaty. It is a source of responsibility
and of new obligations or sanctions. Alongside this, it is the material breach of
a treaty which entitles the injured party to invoke it in order to terminate or sus-
pend the operation of the treaty. See the Report of the International Law Com-
mission, 1966 (Art. 57 of the draft) (Yearbook of the 1.L.C., 1966, Vol. II, pp. 253-
255).

86
ICAO COUNCIL (SEP. OP. DE CASTRO) 129

It is not correct that the principle laid down in Article 60 of the Vienna
Convention is dehors the Chicago Convention. On the contrary, it is a
principle which follows from the contractual nature of treaties. There is
no frontier between treaties and international law; there is no frontier
which leaves the content of treaties outside international law. On the
contrary, it is thanks to international law that treaties have a legal signi-
ficance. The rules of international law are not outside treaties, they give
legal force to treaty rules. The principle pacta sunt servanda (Vienna
Convention, Art. 26) is not dehors treaties; it is this principle which makes
it possible to call for performance in good faith of contractual obligations.
Article 60 is a complement and the sanction of the principle pacta sunt
servanda, It is the breach of rights or obligations having their source in
the agreement which lies at the root of the exceptio non adimpleti.

3. A fundamental point in the argument put forward in the Memorial
of India, to the effect that the Convention and Agreement are terminated
or suspended vis-a-vis Pakistan, is based on the application of Article 60
of the Vienna Convention and on certain observations of the Court in its
Advisory Opinion on Namibia U.C.J. Reports 1971, pp. 47 and 49).
Perhaps one of the sources of the error in the construction of the Indian
argument may be found here: it does not take into account the differing
nature of treaties.

The draftsman of the Vienna Convention did not conceive of Article
60, paragraph I, as imperative and general; quite the contrary. There
must be taken into account, above all, the rules peculiar to each treaty,
not only because of the principle pacta sunt servanda (Arts. 26, 56 and 58),
but also because of the reservations made in Article 42, paragraph 2,
and Article 60, paragraph 4. The differences between bilateral and multila-
teral treaties, and those which give rise to an international organization,
must also be taken into account.

The Vienna Convention ‘‘applies to any treaty which is the constituent
instrument of an international organization and to any treaty adopted
within an international organization without prejudice to any relevant
rules of the organization” (Art. 5).

In the course of the discussions at the Vienna Conference, emphasis
was laid on the need for the utmost respect for the peculiarities of inter-
national organizations. The States did not wish to weaken the growing
achievements and the effectiveness of international organizations !. In
any treaty creating an organization a distinction is to be drawn between:
(1) the constituent instrument of the organization, which is subject to the
lex generalis on the coming to birth of treaties, and (2) the constitution
which sets up the /ex specialis or rules to govern the life and functioning

! See in this sense, Article 20, paragraph 3, of the Vienna Convention. See also
the report of the International Law Commission 1966, on Article 17 (Yearbook of
the I.L.C., 1966, Vol. If, pp. 202-208, particularly para. 20).

87
ICAO COUNCIL (SEP. OP. DE CASTRO) 130

of the organization. It is this special aspect which is responsible for the
classification of this type of treaty by writers among “‘treaty-laws” or
““Vereinbarungen”’.

From the moment of its creation, an international organization is a
new juridical reality. It is an entity having its own rights and obligations,
its own purposes and functions, and thus a certain legal personality
(LC.J. Reports 1949, pp. 179-181). It has the tie of legal personality,
which excludes the autonomy of its several members (/.C.J. Reports 1970,
p. 34, para. 40).

Whatever the nature of its legal personality may be, each organization
has a constitution which provides it with a general rule to which all its
members are subject. Their rights and obligations towards each other flow
from this constitution. It is the fact that the organization is a legal person
which prevents the legal relationships between its members being con-
sidered as governed by a series of independent bilateral treaties. The life
of the organization is not governed disjunctively by an accumulation of
bilateral treaties. Members of the organization are linked together by the
constitution, and their relationships are governed by the. constitution.
Such relationships are those resulting from the status of member of the
organization, and not the status of a party to bilateral treaties. This is of
the very essence of organizations; it is required by the common interest,
and is a necessity for their functioning and effectiveness.

The State which is in breach of those of its obligations or duties which
derive from this constitution, towards another member State of the orga-
nization, is not in breach of a single bilateral treaty between them, it is
in breach of the constitution of the organization. The effects of such a
breach are governed by that constitution. It is only in a supplementary
way that the general rules of international law, those enshrined in the
Vienna Convention, may be applied !.

1 India has referred to the Advisory Opinion given by the Court in the Namibia
case (1.C.J. Reports 1971, p. 47), and drawn the conclusion that Article 60 of the
Vienna Convention applies generally to all treaties, and thus to the Convention and
the Transit Agreement. But the observations to be found in the Opinion must not
be taken out of context. In the Advisory Opinion it was said that ‘‘[the] General
Assembly . .. determines that . .. material breach had occurred in this case” (p. 47,
para. 95) and the 1962 Judgment was cited to the effect that ‘‘this Mandate, like
practically all other similar Mandates” was ‘‘a special type of instrument compo-
site in nature and instituting a novel international régime. It incorporates a definite
agreement...” (.C.J. Reports 1971, p. 46, para. 94). The Court, here as elsewhere,
had in contemplation the very particular nature of the Mandate. In a mandate or
a trust, the power of revocation is regarded as implicit. The Mandator, the League
of Nations, grants the mandate for the benefit of the people under trusteeship. The
United Nations, the successor to the League of Nations, has the right and the obli-
gation to withdraw the mandate, trust or guardianship, in any case where the man-
datory, the trustee or the guardian commits a breach of his obligations towards the
people of whom he was appointed trustee.

The Advisory Opinion in the Namibia case does not support India’s contention.
This is yet another example of the fact that the nature of each treaty must be taken
into account for the purposes of application of Article 60.

88
ICAO COUNCIL (SEP. OP. DE CASTRO) 13]

Therefore in order to ascertain the consequences of the breaches of
which India accuses Pakistan, one must above all take into account
the constitutional significance of the Convention and the Transit Agree-
ment.

ICAO is one of the most perfected international organizations. Its
legal personality is clear, as is also its legal independence with regard to
its members. In the Convention, it was sought to bring out the full
juridical personality of the Organization for the exercise of its functions
in the territory of each State, subject to the sole reservation of the laws
of the State concerned (Art. 47).

The Organization has its own aims and objects, which are independent
of the particular interests of each member State, namely those of the
international community (Preamble and Art. 93bis); and each contrac-
ting State agrees not to use civil aviation for any purpose inconsistent
with the aims of the Convention (Art. 4).

The Convention lists the rights and obligations of the members of the
Organization; it set up organs (the Assembly and the Council) to ensure
their implementation, and even provides for sanctions against States
which do not comply with their decisions (Arts. 84 to 88 of the Conven-
tion; Art. IT of the Agreement). It was in order to facilitate the achieve-
ment of the objects and principles of the Organization, it was to facilitate
its functioning, that a system was set up for settlement of disputes between
States as to the exercise or the breach of their rights and obligations (Art.
84 of the Convention; Art. I] of the Agreement).

Two further groups of provisions may be mentioned which throw
light on the system of the Organization.

In the first place there are those provisions which lay down the prin-
ciple of non-discrimination between member States. In the solemn enume-
ration of the objectives of the Organization, one objective is to ‘‘avoid
discrimination between contracting States” (Art. 44 fg)). In the very
preamble to the Convention, there is mention of “equality of opportunity”,
and in several other articles stress in laid on the prohibition of any dis-
tinction between the aircraft of contracting States (Arts. 9, 11, 35). Still
with a view to avoiding special relationships between States which are
preferential or discriminatory, it was laid down that “the Contracting
States accept this Convention as abrogating all obligations and understan-
dings between them which are inconsistent with its terms, and undertake
not to enter into any such obligations and understandings” (Art. 82 of the
Convention).

Secondly, there are the provisions governing the way in which States’
obligations come to an end. Article 95 lays down the rules for denunci-
ation of the Convention, that is to say, for leaving the Organization. It
does not recognize the possibility of denunciation vis-a-vis a single member
State. This would seem to be inadmissible as contrary to the principles of
non-discrimination and legal personality. Are these principles the raison
d'être of Article 89? In case of war. the provisions of the Convention do
not affect the freedom of action of any of the contracting States con-

89
ICAO COUNCIL (SEP. OP, DE CASTRO) 132

cerned, whether as belligerents or as neutrals; the same principle is applied
when a contracting State declares a state of national emergency. It should
be observed that even a state of war does not involve the termination of
the Convention between the contracting States; the point is that there are
no bilateral treaties between them. It is the Convention itself, which ts
still in force, which confers upon the States concerned freedom of action
with regard to the obligations undertaken by them.
It would seem that the following conclusions may be drawn:

(1) Treaties creating organizations are subject to special rules, and not
to the rule laid down in Article 60 of the Vienna Convention.

(2) The rules of the Chicago Convention do not recognize the possibility
of a State declaring the Convention at an end vis-a-vis one other State.

(3) The special rules of the Convention and the Transit Agreement
exclude any possibility of applying the rule laid down in Article 60
of the Vienna Convention.

(4) The interpretation of Article 84 of the Convention, and Article TE
of the Transit Agreement, advanced by India, is contrary not only to
the letter and to the purpose of those Articles, but also to the system
of ICAO as an international organization.

4. India contends further—and this is the last point in its argument—
that it had power to put an end to its obligations toward Pakistan by
unilateral declaration. This argument has been advanced in a somewhat
unusual way. The chief counsel for India explains it thus:

te

. assume hypothetically that a State has acted in such a way
that my overflying that State’s territory is unsafe—that destroys
the very objective, the very purpose, of the Convention and the
Transit Agreement. If because of that I terminate the Agreement,
I have terminated in rightfully. Suppose I get panicky and hastily
jump to the conclusion—I will assume wrongly jump to the conclu-
sion—that my overflying the territory of the other State is unsafe.
Suppose that the view T have taken is an unduly apprehensive one
and the correct view should be that it is all right for me, it is safe
enough for me, to overfly, then I have wrongfully terminated the
agreement. But whether I have terminated it rightfully or wrong-
fully is a dispute as to termination. That is the important point.”
(Memorial of India, Annex E, (a). Discussion, para. 24.)

Consequently, according to the chief counsel for India, since there
is no disagreement as to the interpretation or the application of the
Convention, but a dispute over its termination, the Council has no

90
ICAO COUNCIL (SEP. OP. DE CASTRO) 133

jurisdiction to determine this dispute or disagreement. The Convention
and the Agreement have thus come to an end vis-a-vis the other State !.

The errors in the Indian argument have already been pointed out.
The closely reasoned and logical argument of the chief counsel for
India shows most clearly the practical importance of the question
raised in this case, and its general importance for the functioning of
international organizations.

The direct consequence of the doctrine which India advances before
us is to confer on member States the possibility of freeing themselves at
will from their obligations as members of the Organization vis-a-vis
another member State. It affords a convenient cover for a non volumus.
Tt is enough to accuse the other party of breach of an obligation, and to
treat the breach as an appropriate ground for putting an end to the treaty.
A State might act thus in order to withdraw a breach on its own part
from the jurisdiction of the Council; it might also declare that the Con-
vention had come to an end vis-a-vis another member State in order to
exert pressure on that State to make a discrimination in its own favour.
In any event, the Organization would be reduced to impotence when faced
with this manceuvre designed to evade the jurisdiction of the Council,
whatever may be the breach of the obligations flowing from the Conven-
tion or the Agreement; it would be sufficient to dress it up artificially,
or simply to take a dispute over the existence of a breach of the treaty
and baptise it a dispute over the termination of the treaty.

The explanations given by the chief counsel for India also make it
clear how far the Indian contention is contrary to the uniformity and
internal tie appropriate to the nature of organizations, and how in prac-
tice it disregards the principle of non-discrimination, to substitute there-
for another principle, that of optional discrimination.

It has been said that the consequences of an interpretation are the
touchstone of that interpretation. Any interpretation which leads to ab-
surdity, which opens the door to fraud, which disregards the aims and
the object of the rule to be interpreted, must be rejected. But these are
the inescapable results of the Indian contention.

It may therefore be concluded without hesitation that Article 84 of
the Convention and Article If of the Transit Agreement confer jurisdic-
tion on the Council for all questions relating to the breach of obligations
deriving from the Convention or the Agreement, because it has juris-

1 The argument here set forth seems to be pervaded by what is a fairly common
source of confusion, namely the belief that the absence of any tribunal having com-
pulsory jurisdiction arbitrarily leaves States free to terminate or suspend treaties.
The true position is that a declaration of termination or suspension must be objec-
tively justified to be valid. This also has important practical consequences: an ar-
bitrary declaration does not suspend the treaty and does not terminate it, it will
continue to be in force and will have to be treated as being in force by third States,
by the international community, and in the present case, by the Court (Arts. 36
and 37 of the Statute).

91
ICAO COUNCIL (SEP. OP. DE CASTRO) 134

diction to settle any dispute as to the interpretation or application of the
Convention and Transit Agreement.

TI]. OBJECTIONS BY INDIA AS TO THE METHOD FOLLOWED BY THE
COUNCIL TO REACH ITS DECISION

In the Memorial of India, the nullity of the decision of the Council
is asserted, in view of the way in which the decision was adopted.

Before embarking on an examination of the grounds on which India
asks the Court to declare the Council’s decision unfair and prejudicial
to India, and bad in law, it would seem useful briefly to recall the meaning
of nullity. Nullity is a very serious sanction. Its application is confined
to acts contra legem. For absolute nullity, which is here in question, it
is necessary that the act under scrutiny should have been incompatible
with the law. For this, it is necessary that the law should be imperative
or prohibitive, that the act be contrary to the object of the law, and that
the defect in the act should have not been put right. For a judgment or
other decision to be declared null and void, it must be defective with
regard to its results, its substance, its essence, and not merely with regard
to the reasoning, or to inessential aspects of it.

India’s criticism of the method followed by the Council is addressed
to five points:

i. The way in which the question of jurisdiction was put to the Coun-
cil. The proposals put to the vote were drawn up negatively, namely
“the Council has no jurisdiction . . .”’, whereas the point should, it is
asserted, have been expressed affirmatively: “the Council has jurisdic-
tion...’ (Memorial of India, para. 93 and Annex E, (e), Discussion,
paras. 58 et seqq.). India’s reasoning appears to be based on the belief
that if a preliminary objection is raised, the Council must take a decision
on its own jurisdiction and not on the preliminary objection (see Art. 5,
para. 4, of the Rules for the Settlement of Differences, and what was said
on this by the representative of India in the Council, Memorial of
India, Annex E, fe), Discussion, para. 76).

But the express terms of the French text of this provision of the Rules
(Art. 5, para. 4) seem to say the contrary. Once the preliminary objec-
tion is raised, ‘tle Conseil... rend une décision sur ceffe question pré-
judicielle’’, that is to say that the Council must give a decision on the
preliminary objection, which is “cette question préjudicielle”. The Coun-
cil does not have to take a decision on its own jurisdiction as if this was
a preliminary issue. It must take a decision on the objection; it must
uphold the objection or dismiss it !.

This procedure presupposes a presumption in favour of the jurisdiction
of the Council. It is the normal consequence of the procedural machinery.
A judgment or judicial decision must correspond to the submissions of
the applicant: if it does not, it will be defective as a decision ultra petita.

' Except where one of the parties does not appear (Art. 16 of the Rules).

92
ICAO COUNCIL (SEP. OP. DE CASTRO) 135

It is also well known that reus in excipiendo fit actor!. India asks the
Council to declare “that the Council has no jurisdiction to hear them
[Pakistan’s Application and Complaint] or handle the matters contained
therein” (Memorial of India, Annex C, para. 39).

On a preliminary objection, the former respondent becomes the ap-
plicant, and it is therefore on him that the burden falls of proving the
grounds of his objection *. The Council had to decide whether there
were any reasons for it to declare that it had no jurisdiction. Fs it not
therefore logical that it should have asked itself ‘Has the Council no
jurisdiction ...?’ This is what India advanced in the written text of its
objection. It does not therefore appear that the Council’s decisions are
defective because the questions were incorrectly put.

2. India complains that the Council did not afford its members further
time to study the issues after having heard the parties, on the basis of a
full verbatim record, and to consult their Governments as to the weight
of the arguments put forward during the oral proceedings; furthermore,
one member of the Council was not present throughout the oral pro-
ceedings (Memorial of India, paras. 93-99).

All these arguments seem somewhat lame; no provision can be found
to support them.

The procedure adopted by the Council is not contrary to equity. The
members of the Council and their Governments had had reasonable
time to acquaint themselves with India’s objection, and to study it, and
the grounds put forward in support of it. Far from being contrary to
the law, this procedure is in accordance with it. The Rules lay down that
the Council, after hearing the parties, shall decide the question (Art. 5,
para. 4). After the hearing, the discussion is closed and its decision must
be given without further time. With regard to ‘‘the time-limits . . . fixed”,
the Council “may” extend them at its discretion (Art. 28 of the Rules).
Certain members of the Council took the view that the time-limit before
taking the decision should be extended, and this was in fact proposed.
A vote was taken, and the proposal was not adopted; it received 8 votes
as against the 14 which were necessary (Memorial of India, Annex E,
(e), Discussion, para. 42) à.

As to the absence of one member of the Council during the oral pro-
ceedings, there is no provision in the Rules which treats this as invali-
dating the vote. In any event, the point would seem to be irrelevant,
because the vote was not necessary for the dismissal of the objection raised
by India.

! Agere etiam is videtur, qui exceptione utitur; nam reus in exceptione actor est,
D. 44.1.1.

2 **Reus exceptiones quas obiicit probare videtur’—Decio, in tit. de reg. juris,
regula 43, 5. See also Art. 62, paras. 2 and 3, of the Rules of Court.

3 The chief counsel of India seems to have admitted, with reference to time-limits
that “it is their [the Council’s] decision” (Memorial of India, Annex E, fe), Dis-
cussion, para. 82).

93
ICAO COUNCIL (SEP. OP. DE CASTRO) 136

3. In the Indian Government’s Reply, it is claimed that for questions
relating to the Transit Agreement, a majority of 14 votes was required,
and the decision of the Council on India’s objection received only 13
votes (ibid., para. 78). This observation is not to the point, because the
vote was not on the jurisdiction of the Council, but on the /ack of juris-
diction of the Council. It was on this that the vote was taken. On the
Indian proposal there was one Aye, 13 Noes, and 3 abstentions.

It may be added that India’s argument as to the calculation of the
votes, notwithstanding the authority of the memorandum by the Secre-
tary General of ICAO (Annex D to the Indian Reply) is not convincing.
Article 52 of the Convention states that “‘decisions by the Council shall
require approval by a majority of its members’. But Article 66 (5)
provides that ‘Members of the... Council who have not accepted...
the Transit Agreement ... shall not have the right to vote on any ques-
tions referred to the ... Council under the provisions of the... Agree-
ment”. In view of the object and spirit of these Articles, they must be
interpreted in the sense that decisions on questions raised under the
Agreement must be taken by a majority of the members entitled to vote.
The abstentions of the members of the Council which are not signatories
to the Agreement, or have not accepted it, should not be counted in
calculating the majority, because one can only talk of abstentions with
reference to those who are able to vote.

A rule of law may not be interpreted in a way which leads to an absurd
result (reductio ad absurdum). Can the abstentions (which are required
by Art. 66) of the members of the Council which have not signed or
accepted the Agreement, prevent decisions on questions relating to the
Agreement being taken, even if the members which have signed and
accepted the Agreement have voted unanimously for such decisions?

4. India argues further that the Council’s decision is vitiated because
the proposals put to the vote by the President were neither introduced
nor seconded by any member of the Council, as required by Rules 41 and
46 of the Rules of Procedure.

This objection seems to be the result of a misunderstanding. The
President did not in this case put forward any proposal; he put to the
vote the questions raised by India in its preliminary objections.

5. At the very last moment, towards the end of the public hearing of
23 June 1972, India made a fresh objection to the validity of the Council’s
decision !, and referred to the text of the decision, as reported in the
Pakistan Counter-Memorial (Annex IT). Article 15 of the Rules for the
Settlement of Differences states that the decision of the Council shall

1 Is India’s objection contrary, on that account, to the procedural rules? This
is not a question of jurisdiction on which the Court would have to take a decision
proprio motu,

Is it possible on appeal to argue that the Council's decision was invalidated on
a ground which was not advanced before the lower tribunal?

Is not India’s silence throughout the whole of the proceedings until the hearing
of 23 June a case of acquiescence?

94
ICAO COUNCIL (SEP. OP. DE CASTRO) 137

be in writing and shall contain “(v) the conclusions of the Council
together with its reasons for reaching them’’. But the decision does not
give any reasons, and it is argued that this invalidates the decision.

The criticism thus made by India is ambiguously expressed. If one
compares the text of the decision with Article 15, referred to above, it
is apparent that the text does not comply with any of the formal require-
ments of the Article. What we have before us is not a decision within the
meaning of Article 15, it is the official notification of a resolution adopted
by the Council.

The problem of the validity of the Council’s decision is thus not the
problem raised by India. India claims that the decision is invalid for breach
of a formal requirement, but what we are concerned with is not a decision
within the meaning of Article 15.

The problem is thus whether a decision within the meaning of Article
IS is necessary for a valid settlement of the preliminary issue raised by
India. India has not brought any evidence of the Council's practice in
similar cases, and has not addressed any thorough legal argument to the
Court on the point. India simply states that according to Article 5, if
a preliminary objection is raised, the Council shall decide, and that ac-
cording to Article 15, decisions must contain the conclusions with reasons,
whereas the Council has given no reasons.

It is somewhat startling that the Secretary General and Legal Officers
of ICAO, the members of the Council, and even the Representative of
India, did not point out that the Council had not really taken any deci-
sion, that in fact nothing valid had been done, since there had been a
failure to take account of Article 15.

Without being an expert in the procedure of ICAO, it seems to me
that we may find in the Rules for the Settlement of Differences a satis-
factory explanation for the Council’s conduct.

It would seem that in those Rules a distinction is made between two
procedures. One is governed by Article 5; it is a procedure which might
be regarded as interlocutory, short and simple, by which, after the parties
have been heard, a decision is taken, yes or no, to proceed or not to
proceed with the application. The preliminary issue raised by the preli-
minary objection is not governed by Chapter IV, which applies to or-
dinary proceedings. Chapter IV contemplates a more formal and com-
plicated procedure. It is this procedure which is terminated by the deci-
sion provided for in Article 15; this is a true judgment, a final decision
which presupposes the close of the proceedings; the decision is given
“after the close of the proceedings” (Art. 15, para. 4), and it must respect
formal requirements which are not necessary when it is the preliminary
issue which has to be decided. The decision under Article 15 puts an end
to the case for the Council. The decision dismissing the preliminary
objection, on the other hand, means that the procedure can continue,
and this explains why the Council at this stage continues to invite the
parties to the dispute to engage in negotiations.

There is no doubt as to the nature of the Note of 30 July 1971 on the

95
ICAO COUNCIL (SEP. OP. DE CASTRO) 138

preliminary objections of India (Annex II to the Counter-Memorial
of Pakistan). It is a communication by which Pakistan (and there was no
doubt an identical communication to India) was informed that on 29 July
1971 the Council had decided not to uphold the preliminary objections,
and that accordingly the time-limit set for delivery of the Counter-
Memorial began to run as from 29 July. The Secretary General drew the
attention of the parties to the Council’s resolution of 8 April 1971 in which
they were invited to negotiate.

it is apparent that we are here in the frame of reference of Article 5,
and not at all in that of Article 15.

Furthermore it cannot be said, as India has done (C.R. 72/5, p. 45),
that the Rules of Procedure are statutory rules, having the same force
as the constituent instrument of the Council. The Rules for the Settle-
ment of Differences were not adopted by vote of the Parties to the Con-
vention, or of the members of the Assembly; it was the Council which
approved them on 9 April 1967. It is not the constituent instrument of
the Council, but something which the Council itself has produced. The
Council reserves to itself powers over the procedure (Art. 28), and
Article 33 tells us that “the present Rules may, at any time, be amended
by the Council”.

Since it was the Council which approved its Rules of Procedure, the
interpretation given by it of those Rules in the exercise of its functions
(facta concludentia) ranks as an authoritative interpretation ?. There is
thus a strong presumption that the decision taken by the Council is in
conformity with the true meaning of the Rules.

IV. THE SPECIAL AGREEMENT OF 1966

India has contended that the question of overflights of its territory by
aircraft of Pakistan is not governed by the Convention and Transit
Agreement, but by the Special Agreement of 1966 (which has been sus-
pended) between India and Pakistan. The consequence is thus that the
ICAO Council has no jurisdiction to take a decision on a question which
is outside the Convention and Transit Agreement.

India’s argument does not seem to take into account Article 82 of the
Convention, and Articles 30, paragraph 4, and 41, paragraph 1, of the
Vienna Convention. In the case of a multilateral treaty, and a fortiori in
the case of the constituent instrument of an international organization,
two of the parties to the treaty can only conclude an agreement to modify
the treaty as between themselves if the possibility of such a modification
is provided for by the treaty, or the modification is not prohibited and is
not incompatible with the object and purpose of the treaty as a whole.
The Convention, in Article 82, imposes an obligation on all contracting

? In the sense of what has been called an “‘interprétation institutionnelle”.

96
ICAO COUNCIL (SEP. OP. DE CASTRO) 139

States not to contract obligations or understandings which are inconsis-
tent with the terms of the Convention.

The 1966 Agreement may be interpreted in two ways. One can either
hold that it contains provisions incompatible with the Convention, or
that its provisions are compatible with the Convention.

On the first hypothesis (incompatibility), it was not possible for the
Council to consider these provisions, because, being contrary to the
obligations undertaken by India and Pakistan, they are null and void
(contra legem).

On the other hypothesis (compatibility), the 1966 Agreement respected
all the imperative provisions of the Convention. It could not, therefore,
exclude the rules in the Convention concerning the jurisdiction of the
Council to take decisions on the interpretation or the application of the
Convention and Agreement, so that the Council has jurisdiction to state
whether India has or has not committed a breach of its obligations
towards Pakistan under the Convention, or the Transit Agreement, and
to state also, if appropriate, whether the provisions of the 1966 Agreement
are, or are not, compatible with those of the Convention |.

(Signed) F. DE CASTRO.

1 Possibly taking into account the very special circumstances of the relationship
between the two States, and a teleological interpretation of Article 89 of the Con-
vention.

97
